Title: To John Adams from François Adriaan Van der Kemp, 16 September 1822
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear & High Respected Frend!
Oldenbarneveld 16 Sept. 1822—


I am confident, you will kindly permit me to Send you a few lines—at this time—if it was only, & I candidly confess, that I have Scarce any thing else, deserving your notice—to communicate, except it was to congratulate you—in regard to your continued vigour and health—as Mrs Quincy was kindly pleased to inform me, that you twice walked this Summer from your house to her abode, to make You Share in my pleasing Situation, that I actually finished the Laborious task of translating all the Dutch Rec—and already convey’d these to the Secretary’s office—It was not triffling indeed—as I Since last Nov. finished above Three thousand pages! May the New yorkers not foster a Few Seeds of pride—that old—England pressed her Steps—and resolved to collect her Hist. Documents—
As I am So deeply indebted to you—and Feel So warmly, that John Quincy Seems not to be indifferent about me, that, when an oppertunity offers you tell him my Success—
Mrs Quincy mentioned me your noble munificence toward your Native Town—If the dead witness our Transactions—then at the instant of your resolve, which was entirely your own—a Seraphic soound must have thrilled—that instant—in your ears—and the, by you highest praised, admiration must have warmed your heart.
Be So kind—as I have none else to apply to, to remember me to your Son & daughter, their George—a promising Boy—to your Cousin—who paid me So many attentions—and believe me to remain with the highest respect  / your affectionate frend

Fr. Adr. vanderkemp




